          Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 1 of 17


 1    Ronald L. Richman (SBN 139189)
      Sarah Bowen (SBN 308633)
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3    San Franciseo, CA 94104-4146
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
      E-mail: ron.richman@bullivant.com
 5            sarah.bowen@bullivant.com

 6    Attorneys for Plaintiffs

 7
 8                                        UNITED STATES DISTRICT COURT

 9                                     NORTHERN DISTRICT OF CALIFORNIA

10
11   BOARD OF TRUSTEES OF THE CEMENT                     Case No.:
     MASONS HEALTH AND WELFARE TRUST
12   FUND FOR NORTHERN CALIFORNIA;                       COMPLAINT FOR DAMAGES FOR
     BOARD OF TRUSTEES OF THE CEMENT                     BREACH OF COLLECTIVE
13   MASONS VACATION-HOLIDAY TRUST                       BARGAINING AGREEMENT, TO
     FUND FOR NORTHERN CALIFORNIA;                       RECOVER UNPAID TRUST FUND
14   BOARD OF TRUSTEES OF THE CEMENT                     CONTRIBUTIONS, FOR BREACH OF
     MASONS PENSION TRUST FUND FOR                       CONTRACT/SETTLEMENT
15   NORTHERN CALIFORNIA; and BOARD OF                   AGREEMENT; BREACH OF
     TRUSTEES OF THE CEMENT MASONS                       PERSONAL GUARANTEE AND
16   TRAINING TRUST FUND FOR NORTHERN                    UNDERTAKING
     CALIFORNIA,
17
                                    Plaintiffs,          [29 U.S.C. §185(a); 29 U.S.C. §§1109,
18                                                       1132(g)(2), 114; 28 U.S.C. §1367(a)]
               vs.
19
     MICHAEL HEAVEY
20   CONSTRUCTION, INC., a California
     corporation; MICHAEL BART HEAVEY, an
21   individual; and NOREEN BRIDGET BOYLE,
     also known as NOREEN BRIDGET HEAVEY,
22   an individual,

23                                  Defendants.

24
25            Now comes the plaintiffs, hereinabove named, and for their causes of action against

26   defendants, allege as follows:

27
28

     4833-3213-8147.1 30011/00068                     -1-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 2 of 17


 1                                             I. JURISDICTION

 2            1.        This is an action for damages for breach of the eollective bargaining agreement

 3   described below, for recovery of unpaid trust fund eontributions, for breaeh of

 4   contraet/settlement agreement, enforcement of a personal guarantee and undertaking. This

 5   Court has jurisdietion of the aetion under and pursuant to the provisions of 29 U.S.C. §185

 6   (§301 of the Labor Management Relations Act of 1947, as amended) and 29 U.S.C.

 7   §§1132(a)(3) and 1132(e)(1) (§§502(a)(3) and 502(e)(1) of the Employee Retirement Ineome

 8   Security Act of 1974, as amended) (“ERISA”). The suit arises from the defendants’ failure to

 9   make trust fund contributions as required by the eollective bargaining agreement, by the written

10   trust agreements, and by provisions of federal law. This is a further action for damages for

11   breach of contract/settlement agreement and personal guaranty and undertaking, arising out of

12 the same transaetion, defendants’ obligation to pay its trust fund eontribution. This court has
13   supplemental jurisdiction over the breach of contract/payment plan and personal guaranty eause

14   of aetion under 28 U.S.C. § 1367(a).

15                                   II. INTRA-DISTRICT ASSIGNMENT

16            2.        Venue of the within action is properly laid in the U.S. Distriet Court for the

17 Northern District of California in that, under ERISA §502(e)(2), 29 U.S.C. §1132(e)(2),
18   eontributions are made to, and benefits are paid from, a corporate eo-trustee bank in the

19 Northern District of California.
20                                                III. PARTIES

21            3.        The Cement Masons Health and Welfare Trust Fund for Northern California,

22   Cement Masons Vacation-Holiday Trust Fund for Northern California, Cement Masons Pension

23   Trust Fund for Northern California, and Cement Masons Training Trust Fund for Northern

24   California are the plaintiffs herein. The Cement Masons Health and Welfare Trust Fund for

25   Northern California, Cement Masons Vaeation-Holiday Trust Fund for Northern California,

26   Cement Masons Pension Trust Fund for Northern California, and Cement Masons Training

27   Trust Fund for Northern California (the “Trust Funds”) are trust funds organized under and

28   pursuant to the provisions of §§302(c)(5) and 302(c)(6) of the Labor Management Relations Aet


     4833-3213-8147.1 30011/00068                       -2-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 3 of 17


 1   of 1947, as amended, 29 U.S.C. §§186(c)(5) and 186(e)(6). The Trust Funds were established

 2   through collective bargaining agreements between the District Council of Plasters and Cement

 3   Masons of Northern California and employer associations representing construction industry

 4   employers doing business in Northern California. The Trust Funds are employee benefit plans

 5   created by written trust agreements subject to and pursuant to §§3(3) and 3(37) of ERISA,

 6   29 U.S.C. §§1002(3) and (37). The Boards of Trustees, as fiduciaries, are the plaintiffs, who

 7   sue on behalf of the Trust Funds.

 8            4.        Each of the Trust Funds is a third-party beneficiary of the collective bargaining

 9   agreement described below.

10            5.        At all times mentioned herein, each of the Trust Funds was an express trust

11   created by a written trust agreement subject to and pursuant to §302 of the Labor Management

12   Relations Act, 29 U.S.C. §186, and a multi-employer benefit plan within the meaning of

13   sections 3 and 4 of ERISA, 29 U.S.C. §§1002, 1003.

14            6.        The Trust Funds provide a variety of benefits for cement masons, retired cement

15   masons and other related covered employees on whose behalf contributions are made pursuant

16   to collective bargaining agreements. The duties of the Board of Trustees of the Trust Funds

17   include ensuring that employers who are signatories to said collective bargaining agreements

18   comply with the terms of those agreements with respect to payments and contributions to the

19   Trust Funds.

20            7.        Plaintiffs are informed and believe, and upon that ground allege, that at all times

21   material hereto, defendant Michael Heavey Construction, Inc. was and is a California

22   corporation with its principal place of business located in San Francisco, California. Plaintiffs

23   are further informed and believe, and upon that ground allege, that Michael Heavey

24   Construction, Inc. is and has been an employer within the meaning of Section 3(5) and Section

25   515 of ERISA, 29 U.S.C. §§1002(5), 1145 and an employer in an industry affecting commerce

26   within the meaning of Section 301 of the LMRA, 29 U.S.C. §185. Plaintiffs are informed and

27   believe, and upon that ground allege, that at all relevant times, defendant Michael Bart Heavey

28   was and is the RMO of Michael Heavey Construction, Inc. and operated and controlled Michael


     4833-3213-8147.1 30011/00068                       -3-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 4 of 17


 1   Heavey Construction, Inc. and that defendant Michael Bart Heavey acted directly or indirectly

 2   in the interest of Michael Heavey Construction, Inc. with respect to plaintiffs’ employee benefit

 3   plans. Plaintiffs are further informed and believe, and upon that ground allege, that at all

 4 relevant times, defendant Noreen Bridget Boyle, aka Noreen Bridget Heavey, was and is the
 5   CEO/President of Michael Heavey Construction, Inc. and also operated and controlled Michael

 6 Heavey Construction, Inc. and that defendant Noreen Bridget Boyle, aka Noreen Bridget
 7 Heavey, also acted directly or indirectly in the interest of Michael Heavey Construction, Inc.
 8   with respect to plaintiffs’ employee benefit plans. Plaintiffs are informed and believe, and upon

 9 that ground allege, that at all times material hereto, defendants Michael Bart Heavey and Noreen
10 Bridget Boyle, aka Noreen Bridget Heavey, are husband and wife, residing in the City of San
11   Francisco, California. Plaintiffs are informed and believe, and on that ground allege, that at all

12 relevant times, defendants eonstituted a single employer.
13                                       IV. FIRST CLAIM FOR RELIEF

14                                  (Breach of Collective Bargaining Agreement)

15                                      (Michael Heavey Construction, Inc.)

16            8.        Plaintiffs reallege and incorporate by reference, as though fully set forth, the

17   allegations contained in Paragraphs 1 -7 of this Complaint.

18            9.        On or about January 6, 2010, Michael Heavey Construction, Inc., through its

19 representation by the Engineering & Utility Contractors Association, became bound to a
20 Memorandum of Agreement with the Distriet Couneil of Plasterers and Cement Masons of
21   Northern California. By virtue of its membership with the Engineering & Utility Contractors

22 Association, Michael Heavey Construction, Inc. became bound to a written colleetive
23   bargaining agreement with the District Council of Plasterers and Cement Masons of Northern

24   California (“Cement Masons Union”) entitled the Master Agreement between the

25   Engineering & Utility Contractors Association and the District Council of Plasterers and

26   Cement Masons of Northern California (“Master Agreement”). In agreeing to be bound to the

27   Master Agreement, defendant agreed to be subject to and bound by all provisions and conditions

28   of the written Trust Agreements which established the trust funds. Pursuant to the provisions of


     4833-3213-8147.1 30011/00068                       -4-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 5 of 17


 1   the Master Agreement, defendant agreed to be bound by all terms relating to wages, hours and

 2   conditions of employment prescribed therein with the Cement Masons Union.

 3             10.      By virtue of the Master Agreement and written trust agreements, defendant

 4 promised and agreed that: (1) it would pay employee fringe benefit contributions into each
 5   Trust Fund in regular monthly installments commencing on or before the 15th day of the month

 6   immediately succeeding the month in which the employee’s work was performed; (2) that in the

 7   event that any of said monthly installments were not paid in full on or before the 25th day of the

 8   month in which such contributions became due, it would pay interest on the delinquent

 9   contribution in the amount of 1.5% per month until paid in full, and would also pay the amount

10   of $150 for each delinquent contribution as liquidated damages, and not as a penalty; and

11   (3) that if any suit with respect to any of said contributions or payments were filed against them,

12   it would pay into said Trust Funds the attorneys’ fees, costs and all other expenses incurred in

13   connection with such suit.

14            11.       The Master Agreement between the Cement Masons Union and Michael Heavey

15   Construction, Inc. has never been terminated.

16             12.      Plaintiffs have performed all conditions, covenants and promises on their part to

17   be performed in accordance with the terms and conditions of the Master Agreement and Trust

18   Agreements.

19            13.       Within four years last past, defendant materially breached and broke the

20   aforesaid Master Agreement and trust agreements in the following respects:

21                      a.          by reporting, but failing to pay all employee fringe benefit contributions

22                                  for their covered employees reported into each Trust Fund (reported, not

23                                  paid) for the period July, August and November 2017; and January,

24                                  February, March and December 2018 in the principal amount of

25                                  $41,935.19, according to proof at trial;

26                      b.          by failing to pay interest and liquidated damages on the unpaid and

27                                  delinquent employee fringe benefit contributions (reported, not paid), for

28

     4833-3213-8147.1 30011/00068                           -5-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 6 of 17


 1                                  the period July, August and November 2017; and January, February,

 2                                  March and December 2018, according to proof at trial; and

 3                      c.          by failing to pay interest and liquidated damages on contributions paid,

 4                                  but paid late, for the period September - December 2016; and January,

 5                                  February, April - June 2017, in the amount of $2,213.64, according to

 6                                  proof at trial.

 7            14.       The aforesaid material breaches proximately caused damages to plaintiffs in the

 8   following approximate amounts, all according to proof at trial: (a) for unpaid contributions

 9   (reported, not paid) in the principal amount of $41,935.19 plus interest and liquidated damages;

10   and (b) liquidated damages and interest on contributions paid, but paid late, in the amount of

11   $2,213.64. Interest will continue to accrue at the rate of 1.5% each month during the pendency

12   of this lawsuit.
13            15.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within

14   action. Pursuant to the provisions of the Master Agreement and the trust agreements, plaintiffs

15   request that the Court award plaintiffs their attorneys’ fees and costs incurred in the bringing of

16 the within action.
17            WHEREFORE, plaintiffs pray for judgment as set forth below.

18                                         V. SECOND CLAIM FOR RELIEF

19                                  (Recovery of Unpaid Trust Fund Contributions)

20                                                (ERISA §§502(g)(2),515)

21                                         (Michael Heavey Construction, Inc.)

22            16.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the

23   allegations contained in Paragraphs 1-15 of this Complaint.

24            17.       ERISA Section 515, 29 U.S.C. §1145, requires defendants to make such

25   contributions to the plaintiff Trust Funds as are required under the terms of their collective

26   bargaining agreement with the Union. Pursuant to the provisions of their trust agreements,

27   plaintiffs are entitled to enforce defendant’s obligations to make those contributions.

28

     4833-3213-8147.1 30011/00068                           -6-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 7 of 17


 1            18.       Defendant reported, but failed to pay (reported, not paid), all employee fringe

 2   benefit contributions into each Trust Fund for the period July, August and November 2017; and

 3   January, February, March and December 2018 in the principal amount of $41,935.19, according

 4 to proof at trial. Defendant is further obligated by the provisions of the Master Agreement and
 5   the Trust Agreements to pay interest on unpaid contributions at the rate of 1.5% per month until

 6   paid and liquidated damages in the amount of $150 for each month that defendant failed to

 7   timely report and pay all employee fringe benefit contributions into each Trust Fund.

 8            19.       Pursuant to the provisions of ERISA, Section 502(g)(2), 29 U.S.C. §1132(g)(2),

 9 plaintiffs are entitled to the following statutory relief:
10                      a.          Section 502(g)(2)(A): for contributions reported and not paid, an award

11                                  on the unpaid fringe benefit contributions in the amount of $41,935.19,

12                                  according to proof at trial;

13                      b.          Section 502(g)(2)(B): for contributions reported and not paid, an award

14                                  of interest on the unpaid fringe benefit contributions at the rate of 1.5%

15                                  per month, from the date of the delinquency, until the date of judgment,

16                                  calculated to be $13,251.48 through February 3, 2020; and

17                      c.          Section (g)(2)(C): the additional award of an amount equal to the greater

18                                  of (i) interest on the unpaid fringe benefit contributions at the rate of

19                                  1.5% per month, from the date of the delinquency, until the date of

20                                  judgment or; (ii) liquidated damages under the Master Agreement and

21                                  trust agreements of $150 for each month that defendant failed to timely

22                                  report and pay all employee fringe benefit contributions into each Trust

23                                  Fund, calculated to be $13,251.48 through February 3, 2020.

24            20.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within

25   action. Pursuant to the provisions of §502(g)(2)(D) of ERISA, 29 U.S.C. §1132(g)(2)(D),

26   plaintiffs request that the Court award plaintiffs their attorneys’ fees and costs incurred in the

27   bringing of the within action.
28            WHEREFORE, plaintiffs pray for judgment as set forth below.


     4833-3213-8147.1 30011/00068                            -7-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 8 of 17


 1                                     VI. THIRD CLAIM FOR RELIEF

 2                   (Breach of Contract/Settlement Agreement and Release of Claims)

 3                                       (ERISA §§409(a) and 502(a)(2))

 4                                    (Michael Heavey Construction, Inc.)

 5            21.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the

 6   allegations contained in paragraphs 1 - 20 of this Complaint.

 7            22.       Asa related transaction to the ERISA claim, identified above, and in conjunction

 8   with Michael Heavey Construction, Inc.’s duty to pay trust fund contributions on behalf of its

 9   covered employees, Michael Heavey Construction, Inc., and in resolution of a prior litigation by

10 plaintiffs against defendant Michael Heavey Construction, Inc. in the United States District
11   Court for the Northern District of California, Board of Trustees of the Cement Masons Health

12   and Welfare Trust Fundfor Northern California, et. al. v. Michael Heavey Construction, Inc.,

13   Case No. 3:15-cv-01096-JD (“prior litigation”), on October 17, 2016 Michael Heavey

14   Construction, Inc. entered into a written Settlement Agreement and Release of Claims

15   (“Agreement”). A true and correct copy of the Agreement is attached hereto as Exhibit A.

16   Pursuant to the Agreement, defendants, and each of them, agreed they owed plaintiffs the

17   following sums: (a) principal contributions [contributions reported, but not paid] in the amount

18   of $110,180.24; (b) liquidated damages and interest in the amount of $56,489.59; (c) attorneys’

19   fees and costs in the amount of $29,230.20; (d) audit liability [contributions not reported, not

20   paid] in the amount of $61,176.19; and (e) $18,415.68 for interest on the underlying

21   contributions, totaling $275,491.90 [rounded off to $275.492 by the parties].

22            23.       Paragraph 8.a. to the Agreement recognizes that in conjunction with the prior

23   litigation, plaintiffs obtained a judgment against defendant Michael Heavey Construction, Inc.

24   in the amount of $134,788.91, but agreed not to execute/levy on the judgment in the prior

25   lawsuit as long as defendant Michael Heavey Construction, Inc. was not in default.

26   Paragraph 8.b to the Agreement provides that if defendant Michael Heavey Construction, Inc.

27   does default on the Agreement, defendant Michael Heavey Construction, Inc. agreed to

28 judgment in the amount of $140,703.09 [$275,492 balance due - $134,788.91 Judgment].

     4833-3213-8147.1 30011/00068                       -8-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 9 of 17


 1            24.       Defendant Michael Heavey Construction, Inc. defaulted under the Agreement by

2    making some, but not all, installment payments under the Agreement, totaling $89,000 through

 3   April 15, 2017, then failing and refusing to make any further payments. On or about

 4   January 17, 2017, plaintiffs provided written notice to defendant Michael Heavey Construction,

 5   Inc., through counsel, that defendant Michael Heavey Construction, Inc. was in default of the

 6   Agreement. Defendant Michael Heavey Construction, Inc. failed to cure the default.

 7            25.       Plaintiffs have performed all conditions, covenants and promises on their part to

 8   be performed in accordance with the terms and conditions of the Agreement.

 9            26.       Within four years last past, defendant materially breached and broke the

10   Agreement by failing to make the required installment payments and failing to cure the default

11   after written notice of default was provided. Despite demand, defendant failed and refused to

12   make the installment payments under the Agreement, failed to cure the default after written

13   notice, and the balance of $140,703.09 is due, owing and payable.

14            27.       The aforesaid material breaches proximately caused damages to plaintiffs in the

15   following approximate amounts, all according to proof at trial: $140,703.09, according to proof

16   at trial. Interest will continue to accrue at the rate of 10% per annum.

17            28.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within

18   action. Pursuant to Paragraph 19 to the Agreement, plaintiffs request that the Court award

19   plaintiffs their attorneys’ fees and costs incurred in the bringing of the within action.

20            WHEREFORE, plaintiffs pray for judgment as set forth below.

21                                    VII. FOURTH CLAIM FOR RELIEF

22                        (Breach of Contract/Personal Guarantee and Undertaking)

23                                       (ERISA §§409(a) and 502(a)(2))

24                              (Noreen Bridget Boyle aka Noreen Bridget Heavey)

25            29.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the

26   allegations contained in paragraphs 1-28 of this Complaint.

27            30.       As a related transaction to the ERISA claim, identified above, and in conjunction

28   with Michael Heavey Construction, Inc.’s duty to pay trust fund contributions on behalf of its


     4833-3213-8147.1 30011/00068                       -9
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 10 of 17


 1   covered employees, Michael Heavey Construction, Inc., and in resolution of a prior litigation by

 2   plaintiffs against defendant Michael Heavey Construction, Inc. in the United States District

 3   Court for the Northern District of California, Board of Trustees of the Cement Masons Health

 4   and Welfare Trust Fundfor Northern California, et. al. v. Michael Heavey Construction, Inc.,

 5   Case No. 3:15-cv-01096-JD (“prior litigation”), on or about October 17, 2016 Michael Heavey

 6   Construction, Inc. entered into a written Settlement Agreement and Release of Claims

 7   (“Agreement”). Pursuant to the Agreement, defendants, and each of them, agreed they owed

 8   plaintiffs the following sums: (a) principal contributions [contributions reported, but not paid]

 9   in the amount of $110,180.24; (b) liquidated damages and interest in the amount of $56,489.59;

10   (c) attorneys’ fees and costs in the amount of $29,230.20; (d) audit liability [contributions not

11   reported, not paid] in the amount of $61,176.19; and (e) $18,415.68 for interest on the

12   underlying contributions, totaling $275,491.90 [rounded off to $275,492 by the parties].

13            31.       Defendant Michael Heavey Construction, Inc. defaulted under the Agreement by

14 making some, but not all, installment payments under the Agreement, totaling $89,000 through
15   April 15, 2017, then failing and refusing to make any further payments. On or about

16   January 17, 2017 plaintiffs provided written notice to defendant Michael Heavey

17   Construction, Inc., through counsel, that defendant Michael Heavey Construction, Inc. was in

18   default of the Agreement. Defendant Michael Heavey Construction, Inc. failed to cure the

19   default.

20              32.     Paragraph 2(H) to the Agreement provides:

21                      Michael B. Heavey and NoreenB. Boyle, and each of them,
                        individually, agree to personally guarantee the payment of the
22                      $275,492.00 owed to the Trust funds by the Employer and
                        referenced in paragraph G above. A true and accurate copy of their
23                      respective Personal Guarantee Agreement is attached hereto.

24              33.     On October 19, 2016, defendant Noreen Bridget Boyle, aka Noreen Bridget

25   Heavey, executed a Personal Guarantee and Undertaking (“Personal Guarantee”). The Personal

26   Guarantee was issued in consideration of plaintiffs forbearing their legal right to levy/execute on

27 the judgment issued in the prior litigation. Pursuant to Paragraph 7 to the Personal Guarantee,
28   plaintiffs are not required to exhaust other remedies, i.e., remedies against defendant Michael


     4833-3213-8147.1 30011/00068                     -10-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 11 of 17


 1   Heavey Construction, Inc. or Michael Bart Heavey before recovering under the Personal

 2   Guarantee. A true and correct copy of the Personal Guarantee is attached hereto as Exhibit B.

 3            34.       Under Paragraph 6 to the Personal Guarantee, upon written notice of default and

 4   demand by plaintiffs, defendant Noreen Bridget Boyle, aka Noreen Bridget Heavey, agreed to

 5   personally guarantee the payment of the $275,492.00 owed to the Trust funds by the Employer,

 6   defendant Miehael Heavey Construction, Inc., minus any payments received by plaintiffs under

 7 the Agreement.
 8            35.       Plaintiffs have performed all conditions, covenants and promises on their part to

 9   be performed in accordance with the terms and conditions of the Agreement and Personal

10   Guarantee.
11            36.       On June 18, 2019 and pursuant to Paragraph 6 to the Personal Guarantee,

12 plaintiffs, through counsel, served defendant with a notice of default under the Agreement and
13   demand for payment under the Personal Guarantee. Within four years last past, defendant

14   materially breached and broke the Personal Guarantee by failing to make the required payment

15   due, $186,492 [$275,492 - $89,000]. Despite written demand, defendant failed and refused to

16   pay make the payment under the Personal Guarantee, and the balance of $186,492 is due, owing

17   and payable.
18            37.       The aforesaid material breaches proximately caused damages to plaintiffs in the

19   following approximate amounts, all according to proof at trial: $186,492, according to proof at

20   trial. Interest will continue to accrue at the rate of 10% per armum.

21            38.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within

22   action. Pursuant to the provisions of the Master Agreement and the trust agreements, plaintiffs

23   request that the Court award plaintiffs their attorneys’ fees and costs incurred in the bringing of

24   the within action.
25            WHEREFORE, plaintiffs pray for judgment as set forth below.

26   ///

27   ///

28   ///


     4833-3213-8147.1 30011/00068                        11
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 12 of 17


 1                                    VIII. FIFTH CLAIM FOR RELIEF

2                         (Breach of Contract/Personal Guarantee and Undertaking)

 3                                       (ERISA §§409(a) and 502(a)(2))

4                               (Noreen Bridget Boyle aka Noreen Bridget Heavey)

 5            39.       Plaintiffs reallege and ineorporate by reference, as though fully set forth, the

 6   allegations contained in Paragraphs 1-38 of this Complaint.

 7            40.       As a related transaction to the ERISA claim, identified above, and in conjunction

 8   with Michael Heavey Construction, Inc.’s duty to pay trust fund contributions on behalf of its

 9   covered employees, Michael Heavey Construction, Inc., and in resolution of a prior litigation by

10   plaintiffs against defendant Michael Heavey Construction, Inc. in the United States District

11   Court for the Northern District of California, Board of Trustees of the Cement Masons Health

12   and Welfare Trust Fundfor Northern California, et. al. v. Michael Heavey Construction, Inc.,

13   Case No. 3:15-cv-01096-JD (“prior litigation”), on October 17, 2016 Michael Heavey

14   Construction, Inc. entered into a written Settlement Agreement and Release of Claims

15   (“Agreement”). Pursuant to the Agreement, defendants, and each of them, agreed they owed

16   plaintiffs the following sums: (a) principal contributions [contributions reported, but not paid]

17   in the amount of $110,180.24; (b) liquidated damages and interest in the amount of $56,489.59;

18   (c) attorneys’ fees and costs in the amount of $29,230.20; (d) audit liability [contributions not

19   reported, not paid] in the amount of $61,176.19; and (e) $18,415.68 for interest on the

20   underlying contributions, totaling $275,491.90 (rounded off to $275,492 by the parties).

21            41.       Defendant Michael Heavey Construction, Inc. defaulted under the Agreement by

22   making some, but not all, installment payments under the Agreement, totaling $89,000 through

23   April 15, 2017, then failing and refusing to make any further payments. On or about

24   January 17, 2017 plaintiffs provided written notice to defendant Michael Heavey

25   Construction, Inc., through counsel, that defendant Michael Heavey Construction, Inc. was in

26   default of the Agreement. Defendant Michael Heavey Construction, Inc. failed to cure the

27   default.

28   ///


     4833-3213-8147.1 30011/00068                         12-
                      complaint FOR BREACH        OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 13 of 17


 1            42.       Paragraph 2(H) to the Agreement provides:

 2                      Michael B. Heavey and NoreenB. Boyle, and each of them,
                        individually, agree to personally guarantee the payment of the
 3                      $275,492.00 owed to the Trust funds by the Employer and
                        referenced in paragraph G above. A true and accurate copy of their
 4                      respective Personal Guarantee Agreement is attached hereto.

 5            43.       On October 19,2016 defendant Michael Bart Heavey executed a Personal

 6   Guarantee and Undertaking (“Personal Guarantee”). The Personal Guarantee was issued in

 7   consideration of plaintiffs forbearing their legal right to levy/execute on the judgment issued in

 8   the prior litigation. Pursuant to Paragraph 7 to the Personal Guarantee, plaintiffs are not

 9   required to exhaust other remedies, 7c., remedies against defendant Michael Heavey

10   Construction, Inc. or Noreen Bridget Heavey aka Noreen Bridget Heavey before recovering

11   under the Personal Guarantee. A true and correct copy of the Personal Guarantee is attached

12   hereto as Exhibit C.
13            44.       Under Paragraph 6 to the Personal Guarantee, upon written notice of default and

14   demand by plaintiffs, defendant Michael Bart Heavey agreed to personally guarantee the

15   payment of the $275,492.00 owed to the Trust funds by the Employer, defendant Michael

16   Heavey Construction, Inc., minus any payments received by plaintiffs under the Agreement.

17            45.       Plaintiffs have performed all conditions, covenants and promises on their part to

18   be performed in accordance with the terms and conditions of the Agreement and Personal

19   Guarantee.
20            46.       On June 18, 2019 and pursuant to Paragraph 6 to the Personal Guarantee,

21   plaintiffs, through counsel, served defendant with a notice of default under the Agreement and

22   demand for payment under the Personal Guarantee. Within four years last past, defendant

23   materially breached and broke the Personal Guarantee by failing to make the required payment

24   due, $186,492 [$275,492 - $89,000]. Despite written demand, defendant failed and refused to

25   pay make the payment under the Personal Guarantee, and the balance of $186,492 is due, owing

26   and payable.
27   ///

28   ///


     4833-3213-8147.1 30011/00068                      -13-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 14 of 17


 1            47.       The aforesaid material breaches proximately caused damages to plaintiffs in the

 2   following approximate amounts, all according to proof at trial: $186,492, according to proof at

 3   trial. Interest will continue to accrue at the rate of 10% per annum.

 4            48.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within

 5   action. Pursuant to the provisions of the Master Agreement and the trust agreements, plaintiffs

 6 request that the Court award plaintiffs their attorneys’ fees and costs incurred in the bringing of
 7 the within action.
 8            Wherefore, plaintiffs request judgment as set forth below.

 9                                     IX. SIXTH CLAIM FOR RELIEF

10                                           (Mandatory Injunction)

11                                            (ERISA § 502(g)(2)(E))

12                                    (Michael Heavey Construction, Inc._

13            49.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the

14   allegations contained in Paragraphs 1-48 of this Complaint.

15            50.       Pursuant to the terms and conditions of the Master Agreement and Trust

16 Agreements, defendant is required to allow the Trust Funds access to its books and records to
17   determine the amount of trust fund contributions due and owing. Plaintiffs have, as one of their

18   purposes, the obligation to ensure that contributions required to be made to the Trust Funds are

19   fully and correctly made. The purposes of the respective funds are to provide health and

20 welfare, vacation, pension and other benefits for cement masons, retired cement masons and
21   other related covered employees on whose behalf contributions are made, which benefits are

22   supported by such contributions, and to ensure that employers who are signatories to the

23   collective bargaining agreement referred to herein comply with the terms of the agreement with

24 respect to the payment of contributions to the Trust Funds.
25   ///

26 ///
27   m
28   ///


     4833-3213-8147.1 30011/00068                       - 14-
                      complaint FOR BREACH        OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 15 of 17


 1            51.       Pursuant to ERISA §502(g)(2)(E), 29 U.S.C. §1132(g)(2)(E), the Court may

 2   award such other legal or equitable relief as the Court deems appropriate, and pursuant to

 3   ERISA §502(a)(3), 29 U.S.C. §1132(a)(3), plaintiffs are entitled to obtain appropriate equitable

 4 relief for the breaches alleged herein. Plaintiffs seek a mandatory injunctive order of this Court
 5   ordering and requiring defendant Michael Heavey Construction, Inc. to allow plaintiffs’ auditor

 6   access to its books and records to permit plaintiffs to verify the precise amounts owed by

 7   defendant to the Trust Funds for the period January 2017 through the last completed quarter

 8   prior to entry of judgment.

 9            52.       Plaintiffs seek a mandatory injunctive order from this Court because plaintiffs have

10 no adequate legal remedy in that an audit of the books and records of defendant is the only means
11   to accurately verify the additional amounts owed by defendant to the Trust Funds.

12            WHEREFORE, plaintiffs pray for judgment as follows.

13                                              X. RELIEF REQUESTED

14             1.       On the First Claim for Relief, for damages for breach of the collective bargaining

15   agreement for judgment against defendant: (a) for unpaid contributions (reported, not paid) in

16 the principal amount of $41,935.19 plus interest and liquidated damages in an amount to be
17 proved at trial; and for costs of suit, attorneys’ fees and for such other further relief as the Court
18   may deem just and proper.

19            2.        On the Second Claim for Relief, for recovery under ERISA §502(g)(2),

20   29 U.S.C. §1132(g)(2), for judgment against defendants as follows:

21                      a.          Under Section 502(g)(2)(A) - for unpaid contributions (reported, not ,

22                                  paid) in the principal amount of $41,935.19, according to proof at trial;

23                      b.          Under Section 502(g)(2)(B) - an award of interest on the unpaid fringe

24                                  benefit contributions on the contributions reported, but not paid, at the

25                                  rate of 1.5% per month, from the date of delinquency, until the date of

26                                  judgment, calculated to be $13,251.48 through February 3, 2020; and

27   ///

28   ///


     4833-3213-8147.1 30011/00068                             15
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 16 of 17


 1                      c.          Under Section 502(g)(2)(C) - the additional award of an amount equal to

2                                   the greater of (i) interest on the unpaid fringe benefit contributions at the

 3                                  rate of 1.5% per month, from the date of delinquency, until the date of

4                                   judgment; or (ii) liquidated damages under the Master Agreement and

 5                                  trust agreements of $150 for each month that defendant failed to timely

 6                                  report and pay all employee fringe benefit contributions into each Trust

 7                                  Funds, calculated to be $13,251.48 through February 3, 2020.

 8            3.        On the Third Claim for Relief against defendant Michael Heavey

 9   Construction, Inc., for damages for Breach of the Settlement Agreement and Release of Claims,

10   the remaining balance due in the amount of $140,703.09, according to proof at trial, for interest

11   in the amount of 10% per annum, and for costs of suit, attorneys’ fees and for such other further

12   relief as the Court may deem just and proper.

13            4.        On the Fourth Claim for Relief against defendant Noreen Bridget Boyle, aka

14   Noreen Bridget Heavey, for damages for breach of the Personal Guarantee and Undertaking in

15   the amount of $186,492, according to proof at trial, for interest in the amount of 10% per

16   annum, and for costs of suit, attorneys’ fees and for such other further relief as the Court may

17   deem just and proper.

18            5.        On the Fifth Claim for Relief against defendant Michael Bart Heavey, for

19   damages for breach of the Personal Guarantee and Undertaking in the amount of $186,492,

20   according to proof at trial, for interest in the amount of 10% per annum, and for costs of suit,

21   attorneys’ fees and for such other further relief as the Court may deem just and proper.

22            6.        On the Sixth Claim for Relief, that defendant Michael Heavey Construction, Inc.

23   be compelled to forthwith submit to an audit of its books and records by an auditor selected by

24   plaintiffs, which audit is to be conducted at the premises of defendant during business hours, at

25   a reasonable time or times, and to allow said auditor to examine and copy such books, records,

26   papers and reports of defendant that are relevant to the enforcement of the collective bargaining

27   ///

28   ///


     4833-3213-8147.1 30011/00068                           - 16-
                      complaint FOR BREACH            OF COLLECTIVE BARGAINING AGREEMENT
          Case 3:20-cv-00871-JSC Document 1 Filed 02/05/20 Page 17 of 17


 1   agreement and trust agreements, including, but not limited to, the following for the period of

 2   January 2017 through the last completed quarter prior to entry of judgment:

 3                      Individual Earnings Records (Compensation/Payroll); W-2/W-3
                        Forms; 1096 and 1099 Forms; Reporting Forms for all Trust Funds;
 4                      State DE-7, DE-6, DE-9, DE-9C Tax Reports; Worker’s
                        Compensation Insurance Monthly Reports; Sub-Contractor
 5                      Invoices; Employee Timecards; Payroll Journal; Quarterly Payroll
                        Tax Retums/Form 941; Check Register and Supporting Cash
 6                      Vouchers; Form 1120/1040 or Partnership Tax Returns; General
                        Ledger (portions relating to payroll); and any other records
 7                      necessary to determine if all hours audited have been paid to any
                        Trust Fund.
 8

 9   DATED: February 5, 2020

10                                                  BULLIVANT HOUSER BAILEY PC

11
12                                                  By
                                                          Ronald L. Richman
13                                                        Sarah Bowen

14                                                  Attorneys for Plaintiffs

15

16

17

18

19
20

21

22

23
24

25

26

27
28


     4833-3213-8147.1 30011/00068                        17-
                      complaint FOR BREACH      OF COLLECTIVE BARGAINING AGREEMENT
